 


109 HRES 222 IH: Supporting the goals and ideals of a National Day of Remembrance for Murder Victims.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 222 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Shadegg (for himself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Supporting the goals and ideals of a National Day of Remembrance for Murder Victims. 
 
Whereas the death of a child is a devastating experience, and the murder of a child is exceptionally difficult; 
Whereas Parents of Murdered Children, Inc. (commonly known as POMC) helps families of murder victims cope with grief through a variety of support services, including counseling, crisis intervention, professional referrals, and assistance in dealing with the criminal justice system; 
Whereas POMC was formed in 1978 by Robert and Charlotte Hullinger after the tragic murder of their daughter, Lisa, on September 25 of that year; 
Whereas POMC has grown from only 5 parents at the first meeting of the organization in Cincinnati, Ohio, in 1978, to over 100,000 members in more than 300 chapters worldwide; 
Whereas POMC membership is open to anyone who has suffered the murder of a loved one, and to professionals who are in frequent contact with survivors of murder victims; 
Whereas POMC provides comfort and vital, ongoing assistance to countless loved ones of murder victims; 
Whereas POMC helps guide families of murder victims through the process of pursuing justice in the criminal justice system, which can be an overwhelming experience for grieving loved ones; 
Whereas POMC has designated September 25 of each year as a National Day of Remembrance for Murder Victims; and 
Whereas the designation of a National Day of Remembrance for Murder Victims provides an opportunity for the people of the United States to honor the memories of murder victims: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of a National Day of Remembrance for Murder Victims; and 
(2)recognizes the significant benefits Parents of Murdered Children, Inc. provides to the loved ones of murder victims.  
 
